         

Exhibit 10.7
FIRST AMENDMENT TO THE PETROQUEST ENERGY, INC.
ANNUAL CASH BONUS PLAN
     WHEREAS the Board of Directors of PetroQuest Energy Inc (“the Company”)
previously established the PetroQuest Energy, Inc. Annual Cash Bonus Plan (the
“Plan”); and
     WHEREAS the Company desires to amend the Plan for the purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules,
notices and regulations thereunder (the “Code”).
     NOW, THEREFORE, the Plan is hereby amended effective as of December 31,
2008 as follows:

  1.   The “PAYMENT” section of the Plan shall be amended in its entirety as
follows:         “Actual Awarded Amounts will be paid as soon as possible after
such awards are determined by the Committee but in no event later than March 15
after the end of the Plan Year for which the Actual Awarded Amount is made.”    
2.   The first paragraph of “CHANGE-IN-CONTROL” section of the Plan shall be
amended in its entirety as follows:         “Notwithstanding any contrary
provision in the Plan, in the event of a Change in Control (as defined below)
each Participant, who is employed on the date of the Change in Control, shall
receive the Participant’s target Bonus Amount on Exhibit A prorated for the Plan
Year in which the Change in Control occurs to be paid as soon as
administratively feasible but in no event later than two and a half months after
the Change in Control occurs”     3.   The third paragraph of the “MISCELLANEOUS
PLAN PROVISIONS” section of the Plan shall be amended to replace the term “Bonus
Amounts” with the term “Actual Awarded Amounts”.     4.   The “MISCELLANEOUS
PLAN PROVISIONS” section of the Plan shall be amended to add the following new
paragraphs at the end thereof:         This Plan and the payments hereunder are
intended to be exempt from the requirements of Section 409A of the Code, and
this Plan shall be interpreted and construed in accordance with the applicable
requirements to be exempt from, and to the extent necessary, comply with Code
Section 409A, including, without limitation, using the defined terms from Code
Section 409A.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this First Amendment to the
PetroQuest Energy, Inc. Annual Cash Bonus Plan effective as of December 31,
2008.

                  By:   /s/ Daniel G. Fournerat         Name:   Daniel G.
Fournerat, Executive Vice President and General Counsel      Date: December 31,
2008     

2